         Case 1:09-cv-05456-LGS Document 158 Filed 03/19/19 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X                3/19/2019
                                                              :
 UNITED STATES OF AMERICA ex rel.                             :
 BRIAN ARYAI,                                                 :
                                             Relator,         :     09 Civ. 5456 (LGS)
                                                              :
                            -against-                         :   OPINION AND ORDER
                                                              :
 SKANSKA, et al.,                                             :
                                             Defendants. :
 ------------------------------------------------------------ X


LORNA G. SCHOFIELD, District Judge:

        Relator Brian Aryai (“Relator”) brings this action under the False Claims Act, 31 U.S.C.

§ 3729 et seq. (the “FCA”) against several construction companies whom Relator alleges

engaged in fraudulent payroll practices. Defendants Tishman Construction Company

(“Tishman”), Plaza Construction Corporation (“Plaza”), Turner Construction Company

(“Turner”), Hunter Roberts Construction Group (“Hunter Roberts”) and Skanska, (collectively,

“Defendants”) move to dismiss the Third Amended Complaint (the “TAC”) pursuant to Federal

Rules of Civil Procedure 12(b)(1) and 12(b)(6). Relator cross-moves for partial summary

judgment. For the reasons discussed herein, Defendants’ motion to dismiss is granted and

Relator’s cross-motion for summary judgment is denied as moot.

I.      BACKGROUND

        The facts below are taken from the TAC and exhibits attached to the TAC. See TCA

Television Corp. v. McCollum, 839 F.3d 168, 172 (2d Cir. 2016). The facts alleged in the TAC

are assumed to be true for purposes of this motion. See SRM Glob. Master Fund Ltd. P’ship v.

Bear Stearns Cos. L.L.C., 829 F.3d 173, 175 (2d Cir. 2016).
        Case 1:09-cv-05456-LGS Document 158 Filed 03/19/19 Page 2 of 19



       Relator was the former Senior Vice President of Finance at Bovis Lend Lease LMB, Inc.

(“BLL”), an international construction firm. In the course of his employment at BLL, Relator

learned that there was a longstanding, industry-wide fraudulent payroll practice known as “gratis

pay.” Union foremen working on government-funded construction projects routinely recorded

on their timesheets two hours of overtime per day for time they did not work. The construction

companies then submitted these fraudulent pay records to federal, state and municipal

government entities.

       Relator learned that Defendants participated in the gratis pay practice. BLL executives

told Relator that gratis pay was pervasive in the construction industry and that Defendants

routinely submitted payment requisitions based on fraudulent payroll records. Two BLL senior

executives told Relator that the practice was in place pursuant to a “silent” agreement between

the construction unions and Defendants. Relator’s investigation included numerous interviews

of union foremen and a personal visit to a construction site.

       Shortly before his termination from BLL, Relator spoke to Plaza, Tishman and Skanska

executives who confirmed their respective companies’ past, current and future participation in

the gratis pay scheme. The Plaza and Tishman executives warned Relator to avoid asking

questions about the practice. On January 22, 2009, Relator was terminated from BLL.

       On February 6, 2009, Relator provided a comprehensive report regarding his

investigation to Loretta Lynch, who at the time was a former U.S. Attorney for the Eastern

District of New York. In June 2010, Relator again met with Lynch, who had returned to office

as a U.S. Attorney. At the 2010 meeting, Lynch confirmed the widespread payroll fraud and

stated that her office would roll out indictments over the next several years.




                                                 2
        Case 1:09-cv-05456-LGS Document 158 Filed 03/19/19 Page 3 of 19



       On June 12, 2009, Relator filed this qui tam action. The defendants named in the original

Complaint included Skanska, Turner, Tishman, Plaza, BLL and 100 “John Doe” entities, but not

Hunter Roberts.

       On April 24, 2012, the U.S. Attorney’s Office for the Eastern District of New York filed

criminal charges against BLL and James Abadie, the former principal in charge of BLL’s New

York office. BLL admitted to participating in the gratis pay practice and entered into a deferred

prosecution agreement. Subsequently, the U.S. Attorney’s Office for the Eastern District of New

York entered into deferred prosecution agreements with Tishman (the “Tishman DPA”) and

Plaza (the “Plaza DPA”), and a non-prosecution agreement with Hunter Roberts (the “Hunter

Roberts NPA”). The Tishman DPA, Plaza DPA and Hunter Roberts NPA are attached to the

TAC as exhibits G, H and I, respectively. The actions taken by the U.S. Attorney’s Office

against Tishman, Plaza and Hunter Roberts were the result of information provided by Relator

regarding the gratis pay scheme.

       The DPAs and NPA set forth that Tishman, Plaza and Hunter Roberts participated in a

scheme to defraud government contracting and funding agencies by making misleading

statements and omissions in billing requisitions and other documents. Specifically, the DPAs

and NPA state that the companies added one or two hours of unworked or unnecessary overtime

per day to the timesheets of labor foremen. The DPAs and NPA state that Tishman and Plaza

engaged in the practice from at least 1999 until approximately 2009, and Hunter Roberts

engaged in the practice from approximately 2006 through 2011.

       On April 13, 2018, Relator filed the Second Amended Complaint, which added Hunter

Roberts as a defendant. On June 22, 2018, Relator filed the TAC. Drawing all reasonable

inferences in Relator’s favor, the TAC alleges that Defendants Tishman, Plaza, Skanska and



                                                3
        Case 1:09-cv-05456-LGS Document 158 Filed 03/19/19 Page 4 of 19



Hunter Roberts engaged in the fraudulent conduct both before and after March 23, 2010. The

TAC does not specify when Defendant Turner participated in the gratis pay scheme.

II.     STANDARD

        “‘A case is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(1)

when the district court lacks the statutory or constitutional power to adjudicate it.’” John Brady

v. Int’l Bhd. of Teamsters, Theatrical Drivers & Helpers Local 817, 741 F.3d 387, 389 (2d Cir.

2014) (quoting Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000)). In deciding

motions to dismiss under Rule 12(b)(1), a court accepts as true all factual allegations in the

complaint and draws all reasonable inferences in favor of the plaintiff. See Lotes Co. v. Hon Hai

Precision Indus. Co., 753 F.3d 395, 403 (2d Cir. 2014). “A plaintiff asserting subject matter

jurisdiction has the burden of proving by a preponderance of the evidence that it exists.”

Mastafa v. Chevron Corp., 770 F.3d 170, 177 (2d Cir. 2014) (internal quotation marks omitted).

        To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. (citing Twombly, 550 U.S. at 556). It is not enough for a plaintiff to allege facts that are

consistent with liability; the complaint must “nudge[]” claims “across the line from conceivable

to plausible.” Twombly, 550 U.S. at 570. “To survive dismissal, the plaintiff must provide the

grounds upon which his claim rests through factual allegations sufficient ‘to raise a right to relief

above the speculative level.’” ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d

Cir. 2007) (quoting Twombly, 550 U.S. at 555). On a Rule 12(b)(6) motion, “all factual



                                                   4
        Case 1:09-cv-05456-LGS Document 158 Filed 03/19/19 Page 5 of 19



allegations in the complaint are accepted as true and all inferences are drawn in the plaintiff’s

favor.” Apotex Inc. v. Acorda Therapeutics, Inc., 823 F.3d 51, 59 (2d Cir. 2016) (internal

quotation marks omitted).

III.   DISCUSSION

       A.      Subject Matter Jurisdiction

               1. Jurisdiction and the Public Disclosure Bar

       This Opinion applies the pre-amendment version of § 3730(e)(4) to claims based on

fraudulent conduct occurring prior to March 23, 2010, and the current version of § 3730(e)(4) to

claims based on later conduct.

       Prior to amendments effective March 23, 2010, the FCA included a public disclosure bar

that was jurisdictional in nature:

       (a) No court shall have jurisdiction over an action under this section based upon
           the public disclosure of allegations or transactions in a criminal, civil, or
           administrative hearing, in a congressional, administrative, or Government
           Accounting Office report, hearing, audit, or investigation, or from the news
           media, unless the action is brought by the Attorney General or the person
           bringing the action is an original source of the information.

       (b) For purposes of this paragraph, “original source” means an individual who has
           direct and independent knowledge of the information on which the allegations
           are based and has voluntarily provided the information to the Government
           before filing an action under this section which is based on the information.

31 U.S.C. § 3730(e)(4) (2006). In 2010, § 3730(e)(4) was amended by the Patient Protection and

Affordable Care Act (“PPACA”), which removed the jurisdictional bar and expanded the

definition of “original source.” See United States ex rel Chorches for Bankr. Estate of Fabula v.

Am. Med. Response, Inc., 865 F.3d 71, 80 (2017) (holding that “the public disclosure bar is no

longer jurisdictional”). The current version of § 3730(e)(4) provides:




                                                 5
        Case 1:09-cv-05456-LGS Document 158 Filed 03/19/19 Page 6 of 19



       (a) The court shall dismiss an action or claim under this section, unless opposed
           by the Government, if substantially the same allegations or transactions as
           alleged in the action or claim were publicly disclosed --
               (i) in a Federal criminal, civil, or administrative hearing in which the
               Government or its agent is a party;
               (ii) in a congressional, Government Accountability Office, or other
               Federal report, hearing, audit, or investigation; or
               (iii) from the news media,
           unless the action is brought by the Attorney General or the person bringing the
           action is an original source of the information.

       (b) For purposes of this paragraph, “original source” means an individual who
           either (i) prior to a public disclosure under subsection (e)(4)(a), has
           voluntarily disclosed to the Government the information on which allegations
           or transactions in a claim are based, or (2) who has knowledge that is
           independent of and materially adds to the publicly disclosed allegations or
           transactions, and who has voluntarily provided the information to the
           Government before filing an action under this section.

31 U.S.C. § 3730(e)(4).

       With respect to any false claims alleged to have been submitted or paid before March 23,

2010, the pre-2010 version of § 3730(e)(4) applies. It is well-established that the 2010

amendments to the FCA do not have retroactive effect. See Graham Cty. Soil & Water

Conservation Dist. v. United States ex rel. Wilson, 559 U.S. 280, 283 n.1 (2010); accord

Monaghan v. Henry Phipps Plaza West, Inc., 531 Fed. App’x 127, 129 n.3 (2d Cir. 2013)

(summary order).

       With respect to any false claims alleged to have been submitted or paid on or after March

23, 2010, the 2010 (current) version of § 3730(e)(4) applies. See United States ex rel. Daugherty

v. Tiversa Holding Corp., 342 F. Supp. 3d 418, 427 (S.D.N.Y. 2018) (“[T]he pre-2010 version of

the public disclosure bar applies to fraudulent claims paid by the Government before March 23,

2010, and the current version applies to claims paid after that date, or presented after that date

and never paid.”); United States ex rel. Kester v. Novartis Pharm. Corp., 43 F. Supp. 3d 332,


                                                  6
        Case 1:09-cv-05456-LGS Document 158 Filed 03/19/19 Page 7 of 19



354, 369 (S.D.N.Y. 2014) (applying the pre-amendment version of § 3730(e)(4) to claims

submitted before March 23, 2010).

       Defendants assert that the pre-amendment version of § 3730(e)(4) applies here, regardless

of when the allegedly fraudulent conduct occurred, because this case was pending at the time of

the amendment. Defendants rely on cases stating that the 2010 version of § 3730(e)(4) does not

apply to actions, like this one, that were pending before enactment of the amendments. E.g.,

Schindler Elevator Corp. v. United States ex rel. Kirk, 563 U.S. 401, 404 n.1 (2011) (“Because

the amendments are not applicable to pending cases, this opinion refers to the statute as it existed

when the suit was filed.” (citations omitted)); Monaghan, 531 Fed. App’x at 129 n.3 (“Although

this provision was amended in 2010, the amendment does not apply retroactively to cases, like

this one, which were pending prior to the amendment.”).

       Defendants’ reliance on these authorities is misplaced because, in each case, the FCA

claims were based solely on conduct predating the 2010 amendments. See Schindler Elevator,

563 U.S. at 404–07; Graham County, 559 U.S. at 283–85; United States ex rel. Hartpence v.

Kinetic Concepts, Inc., 792 F.3d 1121, 1124–26 (9th Cir. 2015); Monaghan, 531 Fed. App’x at

128–29. Moreover, the rule set forth in these cases is based on the presumption against

retroactive legislation -- a presumption rooted in the principle that “the legal effect of conduct

should ordinarily be assessed under the law that existed when the conduct took place.” Hughes

Aircraft Co. v. United States ex rel. Schumer, 520 U.S. 939, 946 (1997) (internal quotation marks

omitted). It would contravene this principle to bar application of a law to conduct occurring

when the law was in effect.




                                                  7
        Case 1:09-cv-05456-LGS Document 158 Filed 03/19/19 Page 8 of 19



       This Opinion applies the pre-amendment version of § 3730(e)(4) to determine whether it

has jurisdiction over the TAC’s claims, insofar as the claims are based on fraudulent conduct

occurring prior to March 23, 2010. See Kester, 43 F. Supp. 3d at 354, 369.

               2. Application

       In determining whether the public disclosure bar applies, courts must consider (1)

whether the action is “based upon” a public disclosure and (2) if so, whether the suit may

proceed because the relator is an “original source” of the information on which the complaint is

based. See 31 U.S.C. § 3730(e)(4) (2006); United States ex rel. Kreindler & Kreindler v. United

Techs. Corp., 985 F.2d 1148, 1157–59 (2d Cir. 1993); accord United States ex rel. JDJ &

Assocs. LLP v. Natixis, No. 15 Civ. 5427, 2017 WL 4357797, at *5 (S.D.N.Y. Sept. 29, 2017).

       An action is “based upon” a public disclosure if it is “based in any part upon publicly

disclosed allegations or transactions.” Kreindler, 985 F.2d at 1158 (quoting United States ex rel.

Precision Co. v. Koch Indus., Inc., 971 F.2d 548, 553 (10th Cir. 1992)); accord United States ex

rel. Hanks v. U.S. Oncology Speciality, LLP, 336 F. Supp. 3d 90, 110 (E.D.N.Y. 2018).

“[P]ublic disclosure of the allegations divests district courts of jurisdiction over qui tam suits,

regardless of where the relator obtained his information.” Kreindler, 985 F.2d at 1158 (quoting

United States ex rel. Doe v. John Doe Corp., 960 F.2d 318, 324 (2d Cir. 1992)); accord Hanks,

336 F. Supp. 3d at 110. That is, a relator’s allegations need not be “actually derived” from

publicly disclosed information for the bar to apply; the question instead is whether the

allegations are “substantially similar” to the public disclosures. Hanks, 336 F. Supp. 3d at 110




                                                  8
           Case 1:09-cv-05456-LGS Document 158 Filed 03/19/19 Page 9 of 19



(applying the pre-amendment version of § 3730(e)(4)); accord Kester, 43 F. Supp. 3d at 346

(same).1

       Individuals are an “original source” -- and therefore are exempted from the public

disclosure bar -- if they have “direct and independent knowledge of the information on which the

allegations are based and [if they] voluntarily provided the information to the Government before

filing an action . . . which is based on the information.” 31 U.S.C. § 3730(e)(4)(b) (2006). A

relator does not have “direct and independent knowledge,” and therefore is not an original

source, “if a third party is the source of the core information upon which the qui tam complaint is

based.” See United States v. N.Y. Med. Coll., 252 F.3d 118, 121 (2d Cir. 2001) (internal

quotation marks omitted); accord Daugherty, 342 F. Supp. 3d at 428.

                   a. Hunter Roberts

       The TAC’s claims against Hunter Roberts are based upon a public disclosure -- the

Hunter Roberts NPA. The non-prosecution agreement describes a scheme to defraud

government agencies by making false statements in billing documents. Specifically, the Hunter

Roberts NPA states that from “approximately 2006 through 2011,” Hunter Roberts “maintained

a systemic practice . . . of . . . adding one or two hours of unworked or unnecessary ‘guaranteed’

overtime per day to the time sheets for Labor Foremen.” These statements are substantially

similar -- indeed, are nearly identical -- to the gratis pay allegations in the TAC. Relator does not

dispute that the claims against Hunter Roberts are based upon a public disclosure; the sole issue

in contention is whether Relator is an original source.



1
  Although the Second Circuit has not used the term “substantially similar” in the context of the
pre-amended public disclosure bar, some courts in this Circuit have used the term to refer to the
rule that a relator’s allegations need not be actually derived from a public disclosure for the bar
to apply. See United States ex rel. Patriarca v. Siemens Healthcare Diagnostics, Inc., 295 F.
Supp. 3d 186, 196 (E.D.N.Y. 2018); Kester, 43 F. Supp. 3d at 346 (S.D.N.Y. 2014).
                                                 9
       Case 1:09-cv-05456-LGS Document 158 Filed 03/19/19 Page 10 of 19



       Relator is not an “original source” for purposes of the public disclosure bar. The TAC

does not allege facts indicating that Relator had “direct and independent knowledge” of Hunter

Roberts’s allegedly fraudulent conduct. The only substantive allegations in the TAC specific to

Hunter Roberts relate to the non-prosecution agreement.

       Because the TAC’s Hunter Roberts allegations are based upon a public disclosure and

Relator is not an original source, the FCA claims against Hunter Roberts are dismissed for lack

of subject matter jurisdiction insofar as they are based on false claims submitted or paid prior to

March 23, 2010.

                   b. Tishman and Plaza

       The TAC’s claims against Tishman and Plaza are based on public disclosures -- the

Tishman DPA and Plaza DPA. The Tishman and Plaza DPAs set forth that the two companies

defrauded “federal, state and local government contracting and funding agencies” by making

misstatements and omissions in billing requisitions. The DPAs state that from at least 1999 until

approximately 2009, Tishman and Plaza added “one or two hours of unworked or unnecessary

‘guaranteed’ overtime per day” for labor foremen. Again, these statements are substantially

similar to the gratis pay allegations in the TAC. Relator does not dispute that the claims against

Tishman and Plaza are based upon a public disclosure; the sole issue in contention is whether

Relator is an original source.

       Relator is not an “original source” with respect to Tishman and Plaza. Aside from the

deferred prosecution agreements themselves, the only substantive allegation in the TAC specific

to Tishman and Plaza is that Relator spoke to executives who confirmed the companies’ “past,

current, and future involvement and participation in the gratis pay scheme,” and who “warned

Relator to avoid asking questions about the practice.” This allegation does not demonstrate



                                                 10
       Case 1:09-cv-05456-LGS Document 158 Filed 03/19/19 Page 11 of 19



“direct and independent knowledge” because the source of Relator’s information regarding the

fraudulent conduct was a third party. See N.Y. Medical College, 252 F.3d at 121 (“[A] qui tam

plaintiff does not satisfy the [direct and independent knowledge] requirement if a third party is

the source of the core information upon which the qui tam complaint is based.” (internal citations

and quotation marks omitted)).

       Nor does the TAC demonstrate direct and independent knowledge of an industry-wide

fraud. Relator learned of the industry-wide gratis pay scheme through conversations with third

parties. Although the TAC alleges that Relator engaged in some independent investigation, this

does not suffice to demonstrate direct and independent knowledge. See Kreindler, 985 F.2d at

1159 (“[T]he fact that [Relator] conducted some collateral research and investigations regarding

the [alleged fraud], as would be customary in such litigation, does not establish [direct and

independent knowledge] . . . [a third party] was clearly the source of the core information.”).

       Thus, Relator is not an original source and the claims against Tishman and Plaza are

dismissed for lack of subject matter jurisdiction insofar as they are based on false claims

submitted or paid prior to March 23, 2010.

       B.      Timeliness

       As discussed supra, the Court lacks jurisdiction over the claims against Hunter Roberts to

the extent they are based on false claims submitted or paid prior to March 23, 2010. To the

extent that the claims against Hunter Roberts are based on later conduct, they are time-barred and

are therefore dismissed. 31 U.S.C. § 3731(b)(1) provides, in relevant part, that “[a] civil action

under section 3730 may not be brought . . . more than 6 years after the date on which the

violation of [the FCA] is committed.” 31 U.S.C. § 3731(b)(1). “[T]he six-year limitations

period of § 3731(b)(1) begins to run on the date the [allegedly fraudulent claim on the


                                                11
       Case 1:09-cv-05456-LGS Document 158 Filed 03/19/19 Page 12 of 19



government] is made, or, if the claim is paid, on the date of payment.” Kreindler, 985 F.2d at

1157 (internal citation and quotation marks omitted); accord United States ex rel. Kolchinsky v.

Moody’s Corp., 162 F. Supp. 3d 186, 198 (S.D.N.Y. 2016).

       The only allegations of fraud in the TAC that are specific to Hunter Roberts relate to the

non-prosecution agreement, which states that Hunter Roberts engaged in the gratis pay scheme

from approximately 2006 through 2011. Hunter Roberts was not named as a party until April 13,

2018 -- over six years after the company engaged in this allegedly fraudulent conduct.

       Relator argues that the claims against Hunter Roberts are not time-barred because the

TAC relates back to the original Complaint. Federal Rule of Civil Procedure 15(c)(1) provides

that an amendment to a pleading relates back to the original pleading when:

       (A) the law that provides the applicable statute of limitations allows relation back;
       (B) the amendment asserts a claim or defense that arose out of the conduct,
       transaction, or occurrence set out—or attempted to be set out—in the original
       pleading; or
       (C) the amendment changes the party or the naming of the party against whom a
       claim is asserted, if Rule 15(c)(1)(B) is satisfied and if, within the period provided
       by Rule 4(m) for serving the summons and complaint, the party to be brought in
       by amendment:
              (i) received such notice of the action that it will not be prejudiced in
              defending on the merits; and
              (ii) knew or should have known that the action would have been
              brought against it, but for a mistake concerning the proper party’s
              identity.

Fed. R. Civ. P. 15(c)(1). Rule 15(c)(1)(C) is implicated here, since the joinder of Hunter Roberts

“changes the party or the naming of the party against whom” the FCA claims are asserted. Fed.

R. Civ. P. 15(c)(1)(C).

       Relation back does not apply to the claims against Hunter Roberts. Although Rule 15(c)

allows for the relation back of an amendment due to “a mistake concerning the proper party’s


                                                 12
        Case 1:09-cv-05456-LGS Document 158 Filed 03/19/19 Page 13 of 19



identity,” Fed. R. Civ. P. 15(c)(1)(C)(ii), “the failure to identify individual defendants when the

plaintiff knows that such defendants must be named cannot be characterized as a mistake.”

Barrow v. Wethersfield Police Dep’t, 66 F.3d 466, 470 (2d Cir. 1995).

        Relator attempts to cast doubt on the vitality of Barrow in light of the Supreme Court’s

decision in Krupski v. Costa Crociere S. p. A., 560 U.S. 538 (2010). Relator’s arguments

implicate two separate questions -- (1) what constitutes a “mistake” for purposes of Rule

15(c)(1)(C), and (2) from whose perspective a “mistake” is assessed.

        Regarding the first question, Relator’s failure to name Hunter Roberts due to his

unawareness of Hunter Roberts’s identity or conduct is not a “mistake.” “Krupski neither

abrogated nor reconfigured Barrow’s holding that an amendment to replace a John Doe

defendant is made ‘not to correct a mistake but to correct a lack of knowledge’ and is therefore

not a mistake under Rule 15(c)(1)(C).” Ceara v. Deacon, 916 F.3d 208, 213 (2d Cir. 2019)

(quoting Barrow, 66 F.3d at 470).

        Regarding the second question, Krupski held that “[t]he question under Rule

15(c)(1)(C)(ii) is not whether [the plaintiff] knew or should have known the identity of [the

prospective defendant] as the proper defendant, but whether [the prospective defendant] knew or

should have known that it would have been named as a defendant but for an error.” Krupski, 560

U.S. at 548. In other words, what matters is “the defendant’s understanding of whether the

plaintiff made a mistake regarding the proper party’s identity.” Id.

        A prospective defendant who legitimately believed that the limitations period had
        passed without any attempt to sue him has a strong interest in repose. But repose
        would be a windfall for a prospective defendant who understood, or who should
        have understood, that he escaped suit during the limitations period only because
        the plaintiff misunderstood a crucial fact about his identity.

Id. at 550.



                                                 13
       Case 1:09-cv-05456-LGS Document 158 Filed 03/19/19 Page 14 of 19



       The Court in Krupski elaborated on this principle in its discussion of Nelson v. Adams

USA, Inc., 529 U.S. 460 (2000). In Nelson, the Supreme Court held that the plaintiff (Adams)

could not, under Rule 15(c), add the sole shareholder of a company (Nelson) as a defendant after

Adams became concerned that the company had insufficient funds to pay an attorney’s fees

award. See id. at 463–64, 467 n.1. In that case, the Court in Krupski explained,

       [T]here was nothing in the initial pleading suggesting that Nelson was an intended
       party, while there was evidence in the record (of which Nelson was aware) that
       Adams sought to add him only after learning that the company would not be able
       to satisfy the judgment. This evidence countered any implication that Adams had
       originally failed to name Nelson because of ‘mistake concerning the proper
       party’s identity,’ and instead suggested that Adams decided to name Nelson only
       after the fact in an attempt to ensure that the fee award would be paid.

Krupski, 560 U.S. at 552 (internal citations and quotation marks omitted). Thus, courts should

look to the initial pleading and the plaintiff’s conduct in determining whether a party knew or

should have known that it would have been named as a defendant but for a mistake. See id.

       In sum, Krupski requires the Court to assess the existence of a “mistake” from the

defendant’s perspective (by reference to the initial pleading and the plaintiff’s conduct), and

Ceara confirms that a mere lack of knowledge of a defendant’s identity or conduct does not

constitute such a mistake. Applying these principles, relation back does not apply to Hunter

Roberts. As in Nelson, the initial pleading is void of any indicia that Hunter Roberts was an

intended defendant. The original Complaint lacks any allegation relating specifically to Hunter

Roberts, by name or otherwise. Although there are general allegations about generic

“Defendants ABC Corporations 1-100” -- described as “companies engaged in the business of

construction management and/or general construction and who knowingly submitted fraudulent

payroll amounts to a governmental entity for payment” -- nothing in the original Complaint

indicates that Hunter Roberts “knew or should have known that the action would have been



                                                14
        Case 1:09-cv-05456-LGS Document 158 Filed 03/19/19 Page 15 of 19



brought against it, but for a mistake concerning the proper party’s identity.” Fed. R. Civ. P.

15(c)(1)(C)(ii).

       Relator’s conduct -- naming Hunter Roberts as a Defendant only after announcement of

Hunter Roberts’s non-prosecution agreement -- buttresses this conclusion. See Krupski, 560 U.S.

at 552. Because relation back does not apply, the claims against Hunter Roberts are time barred

and therefore dismissed.

       C.      Rule 9(b)

       For claims sounding in fraud, Federal Rule of Civil Procedure 9(b) requires that “a party .

. . state with particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b);

Chorches, 865 F.3d at 81. “To satisfy this Rule, a complaint alleging fraud must (1) specify the

statements that the plaintiff contends were fraudulent, (2) identify the speaker, (3) state where

and when the statements were made, and (4) explain why the statements were fraudulent.”

United States ex rel. Ladas v. Exelis, Inc., 824 F.3d 16, 25 (2d Cir. 2016) (internal quotation

marks omitted). In qui tam cases, “a complaint can satisfy Rule 9(b)’s particularity requirement

by making plausible allegations creating a strong inference that specific false claims were

submitted to the government and that the information that would permit further identification of

those claims is peculiarly within the opposing party’s knowledge.” Chorches, 865 F.3d at 86.

“Malice, intent, knowledge, and other conditions of a person’s mind may be alleged generally,”

Fed. R. Civ. P. 9(b), but still “must be alleged plausibly in accordance with Rule 8,” Biro v.

Condé Nast, 807 F.3d 541, 545 (2d Cir. 2015).

               1. The Claims Against Turner Do Not Satisfy Rule 9(b)

       The TAC contains no allegations of fraudulent conduct specific to Turner. The only

allegations implicating Turner are allegations about the Defendants as a group. For example, the


                                                 15
       Case 1:09-cv-05456-LGS Document 158 Filed 03/19/19 Page 16 of 19



TAC alleges that “Defendants knew of this industry wide practice, accepted the fraudulent time

records from the Union, and then passed [them] on to . . . governmental agencies . . . .” The

TAC likewise alleges that “Defendants have paid for . . . ‘ghost hours,’ and then recouped these

monies from the federal, state and local government funds.”

       Allegations of this nature are insufficient to survive dismissal under Rule 9(b). “Rule

9(b) is not satisfied where the complaint vaguely attributes the alleged fraudulent statements to

‘defendants.’” Mills v. Polar Molecular Corp., 12 F.3d 1170, 1175 (2d Cir. 1993); accord

Related Cos., L.P. v. Ruthling, No. 17 Civ. 4175, 2017 WL 6507759, at *10 (S.D.N.Y. Dec. 18,

2017). “Because Rule 9(b) requires that a defendant receive fair notice of the fraud claim, ‘a

plaintiff alleging a claim sounding in fraud against multiple defendants under Rule 9(b) must

plead with particularity by setting forth separately the acts complained of by each defendant.’”

United States v. New York Soc. for the Relief of the Ruptured & Crippled, Maintaining the Hosp.

for Special Surgery, No. 07 Civ. 292, 2014 WL 3905742, at *19 (S.D.N.Y. Aug. 7, 2014)

(quoting Ningbo Prods. Import & Export Co. v. Eliau, No. 11 Civ. 650, 2011 WL 5142756, at *7

(S.D.N.Y. Oct. 31, 2011)). Because the TAC contains no allegations of fraudulent conduct that

are specific to Turner, the claims against Turner are dismissed.

               2. The Claims Against Tishman and Plaza Do Not Satisfy Rule 9(b)

       The TAC contains two allegations that relate specifically to Tishman and Plaza’s

fraudulent conduct. First, the TAC alleges that Relator spoke to former Tishman and Plaza

executives who confirmed the companies’ involvement in the gratis pay scheme. Second, the

TAC references Tishman and Plaza’s deferred prosecution agreements, which state that the

companies made misleading statements and omissions in billing requisitions.




                                                16
       Case 1:09-cv-05456-LGS Document 158 Filed 03/19/19 Page 17 of 19



       These allegations do not sufficiently allege fraudulent conduct because they relate to false

claims submitted prior to March 23, 2010. As discussed above, the Court lacks subject matter

jurisdiction over the claims against Tishman and Plaza insofar as they are based on pre-March

23, 2010 conduct. Relator’s conversation with the Tishman and Plaza executives occurred

“shortly prior to [Relator’s] termination” from BLL, which occurred on January 22, 2009.

Although the TAC alleges that the executives “confirmed” the companies’ “future involvement

and participation in the gratis pay scheme,” this conjecture about the hypothetical submission of

a false claim at some indeterminate point in the future falls well short of the heightened pleading

requirements of Rule 9(b). See United States ex rel. Tessler v. City of New York, 712 Fed. App’x

27, 29 (2d Cir. 2017) (summary order) (“To comply with Rule 9(b), the complaint must be

supported by more than ‘conclusory statements’ or ‘hypotheses,’ and it must set forth

‘particularized allegations of fact.’” (quoting Ladas, 824 F.3d at 26–27)); United States ex rel.

Kester v. Novartis Pharm. Corp., 23 F. Supp. 3d 242, 266 (S.D.N.Y. 2014) (allegations

amounting to speculation or conjecture are not sufficient under Rule 9(b)). Regarding the

Tishman and Plaza DPAs, both state that the companies engaged in the fraudulent billing

practices until approximately 2009.

       The TAC contains no other allegations of fraud specific to Tishman and Plaza, other than

allegations regarding Defendants as a group. Such allegations are not sufficient under Rule 9(b).

See Mills, 12 F.3d at 1175. Because the TAC fails to plead Tishman and Plaza’s fraudulent

conduct with particularity, the claims against Tishman and Plaza are dismissed.

               3. The Claims Against Skanska Do Not Satisfy Rule 9(b)

       The TAC contains one allegation of fraud specific to Skanska -- that Mike McNally, an

executive at Skanska, “verbally confirmed [Skanska’s] past, current, and future involvement and



                                                17
       Case 1:09-cv-05456-LGS Document 158 Filed 03/19/19 Page 18 of 19



participation in the gratis pay scheme.”2 This allegation fails to plead fraudulent conduct with

particularity because it lacks required specifics about the allegedly fraudulent conduct. See

Chorches, 865 F.3d at 81. The TAC does not specify which of Skanska’s many projects are

implicated, nor does it sufficiently allege “where and when” the fraudulent conduct occurred, id.

-- the TAC’s allegation that the conduct occurred in the “past, [present], and future” will not

suffice. The TAC sheds no light on which government entities Skanska fraudulently billed and

in what amount. The TAC thus fails to create a “strong inference that specific false claims were

submitted to the government.” Id. at 86. See United States ex rel. Vierczhalek v. MedImmune,

Inc., 345 F. Supp. 3d 456, 465 n.3 (S.D.N.Y. 2018) (holding that FCA allegations did not satisfy

the requirements of Rule 9(b) where relator offered no specifics as to how, where and when

defendant engaged in the allegedly fraudulent conduct); United States ex rel. Grubea v. Rosicki,

Rosicki & Associates, P.C., 318 F. Supp. 3d 680, 697 (S.D.N.Y. 2018) (“The allegations . . . are

entirely conclusory. Relator states merely that AOSS invoiced McCabe at above-market rates.

Relator nowhere specifies the amount AOSS charged (i.e. the fraudulent statement).”); Hanks,

336 F. Supp. 3d at 118 (complaint insufficient where it “broadly allege[d] that each of the 18

Defendants filed unspecified claims with one or more of the seven federal health care programs”

and failed to specify “when . . . the claims at issue were filed or how many false claims each

Defendant allegedly filed”). Because the TAC fails to plead Skanska’s fraudulent conduct with

particularity, the claims against Skanska are dismissed.




2
 This is the same allegation that was made with respect to Tishman and Plaza. Unlike Tishman
and Plaza, however, the public disclosure bar does not bar any part of the claims against
Skanska. Therefore, the Court must consider whether McNally’s assertions about Skanska’s
“past” and “current” conduct satisfies the requirements of Rule 9(b).
                                                18
       Case 1:09-cv-05456-LGS Document 158 Filed 03/19/19 Page 19 of 19



IV.    CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss is GRANTED and Relator’s

cross-motion for partial summary judgment is DENIED as moot. The Clerk of Court is

respectfully directed to close the motions at Docket Nos. 132 and 144.



Dated: March 19, 2019
       New York, New York




                                               19
